United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                October 1, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 03-11060


                  In The Matter of: JOE P. LOPEZ

                                                               Debtor.

                  - - - - - - - - - - - - - - - -


                           JOE P. LOPEZ,

                                                          Appellant,

                               VERSUS


                   VEHICLE REMOVAL CORPORATION,

                                                            Appellee.



           Appeal from the United States District Court
                for the Northern District of Texas
                           (02-CV-1610)


Before DeMOSS, STEWART, and PRADO Circuit Judges.

PER CURIAM:*

      Appellant Joe Lopez, an attorney, operates a law practice that

focuses almost entirely on contingent fee cases arising out of

improperly towed vehicles, in addition to some cases in which he

files Chapter 13 bankruptcies for his debtor-clients.    On November


  *
   Pursuant to 5th CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5th CIR. R. 47.5.4.
7, 2000, Lopez filed his own petition for Chapter 7 bankruptcy

after Appellee Vehicle Removal Corporation (“VRC”) obtained a pre-

bankruptcy judgment against him.         When Lopez filed his bankruptcy

petition, he reported on his bankruptcy schedules that he had no

accounts receivable.    In addition, Lopez listed a zero on his

bankruptcy schedules for the estimated amount of any contingent or

unliquidated claims or rights to which he was entitled.            There was

evidence, however, indicating that Lopez subsequently collected

fees on both the contingent fee and Chapter 13 pre-petition cases.

     At a creditors’ meeting in May 2001, Lopez was asked by VRC’s

counsel whether Lopez reported all of his assets and liabilities on

his bankruptcy schedules.       Lopez responded that he had fully

disclosed all such information and added that he had no accounts

receivable. After the creditors’ meeting, VRC approached Lopez and

informed him that any contingent fee cases that he might have

outstanding were reportable on his bankruptcy schedules as assets.

Shortly thereafter, on June 11, 2001, Lopez amended his bankruptcy

petition, adding a partial list of the contingent fee cases that

had been started pre-petition.       On June 29, 2001, Lopez submitted

to VRC another list of his pre-petition contingent fee cases that

included additional    cases   not   reported    in   his   June   11,   2001

amendment.   Lopez did not, however, submit the June 29, 2001, list

to the bankruptcy trustee.

     On August 2, 2001, VRC and the bankruptcy trustee filed a

discharge complaint against Lopez, objecting to his discharge.

                                     2
Specifically, VRC and the trustee alleged Lopez violated 11 U.S.C.

§ 727(a)(4)(D), which precludes discharge if the “debtor knowingly

and fraudulently . . . withheld from an officer of the estate

entitled to possession under this title, any recorded information,

including books, documents, records, and papers, relating to the

debtor’s property or financial affairs.”          The bankruptcy court

found Lopez violated § 727(a)(4)(D) by failing to list settlements

and payments on contingency fee cases after he became aware that

the money received was part of the bankruptcy estate.        Pursuant to

this finding, the bankruptcy court denied Lopez a discharge. Lopez

appealed the bankruptcy court’s order. The district court affirmed

the bankruptcy court, and Lopez timely filed the instant appeal.

     Having carefully reviewed the entire record of this case, and

having   fully   considered   the   parties’   respective   briefing   and

arguments, we find no reversible error in the district court’s

memorandum opinion and order.            We therefore AFFIRM the final

judgment of the district court for the reasons stated in its order.

AFFIRMED.




                                     3